In this cause a writ of error was taken to a judgment rendered in Bay County in favor of the defendant in error and against the plaintiff in error. The parties have filed in this Court a stipulation wherein it is agreed that the question involved in this case is identically the same as in the case of C. J. Bryan v. St. Andrews Bay Community Hotel Corporation, a corporation, brought by writ of error to this Court and
    "That in order to save labor and expense that no transcript of the record be made in the above styled cause, but that the clerk of this court send to the Supreme Court a certified copy of the writ of error sued out in this case and a certified copy of this stipulation *Page 150 
and that the judgment to be entered in this case in the Supreme Court be controlled by and be the same as the judgment of the Supreme Court in the Bryan case and that this case be in all respects controlled by the decision and judgment of the Supreme Court in the Bryan case."
This Court has this day affirmed the judgment rendered in the case of C. J. Bryan v. St. Andrews Bay Community Hotel Corporation, and pursuant to said agreement, we now affirm the judgment in this case.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.